DISMISS; and Opinion Filed this July 8, 2014.




                                             S
                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01522-CV

  ALICIA AND UVENCE GARZA AND ALL OTHER OCCUPANTS OF 8529 SANTA
               CLARA DRIVE, FRISCO, TX 75034, Appellants
                                V.
                    CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-02123-2013

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Fillmore
       Appellants’ brief in this case is overdue. By postcard dated April 29, 2014, we notified

appellants the time for filing their brief had expired. We directed appellants to file both a brief

and an extension motion within ten days. We cautioned appellants that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellants have not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE



131522F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ALICIA AND UVENCE GARZA AND                          On Appeal from the County Court at Law
ALL OTHER OCCUPANTS OF 8529                          No. 4, Collin County, Texas
SANTA CLARA DRIVE, FRISCO, TX                        Trial Court Cause No. 004-02123-2013.
75034, Appellants                                    Opinion delivered by Justice Fillmore.
                                                     Justices Evans and Lewis participating.
No. 05-13-01522-CV         V.

CITIMORTGAGE, INC., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CITIMORTGAGE, INC. recover its costs of this appeal
from appellants ALICIA AND UVENCE GARZA AND ALL OTHER OCCUPANTS OF 8529
SANTA CLARA DRIVE, FRISCO, TX 75034.


Judgment entered this 8th day of July, 2014.




                                               –3–